Exhibit 10.1

A. SCHULMAN, INC.
2014 EQUITY INCENTIVE PLAN


The Plan is intended to foster and promote the long-term financial success of
the Company and its Affiliates and to increase stockholder value by providing
Participants an opportunity to acquire and maintain an ownership interest in the
Company and enabling the Company and its Affiliates to attract and retain the
services of outstanding individuals upon whose judgment and special efforts the
successful conduct of the Company’s business is largely dependent.
ARTICLE I
DEFINITIONS


When used in the Plan, the following capitalized words, terms and phrases shall
have the meanings set forth in this Article I. For purposes of the Plan, the
form of any word, term or phrase shall include any and all of its other forms.


1.1    “Act” shall mean the Securities Exchange Act of 1934, as amended from
time to time, or any successor thereto.


1.2    “Affiliate” shall mean any entity with whom the Company would be
considered a single employer under Section 414(b) or (c) of the Code, but
modified as permitted under Treasury Regulations promulgated under any Code
section relevant to the purpose for which the definition is applied.


1.3    “Award” shall mean any Nonqualified Stock Option, Incentive Stock Option,
Stock Appreciation Right, Restricted Stock, Restricted Stock Unit, Other
Stock-Based Award or Cash-Based Award granted pursuant to the Plan.
 
1.4    “Award Agreement” shall mean any written or electronic agreement between
the Company and a Participant that describes the terms and conditions of an
Award. If there is a conflict between the terms of the Plan and the terms of an
Award Agreement, the terms of the Plan shall govern.


1.5    “Beneficial Owner” shall mean a “beneficial owner” as defined in Rule
13d-3 under the Act.


1.6    “Board” shall mean the Board of Directors of the Company.


1.7     “Cash-Based Award” shall mean a cash Award granted pursuant to Article X
of the Plan.


1.8     “Cause” shall mean, unless otherwise provided in the related Award
Agreement or in any employment agreement between the Participant and the Company
or any Affiliate or in any other agreement between the Participant and the
Company or any Affiliate (but only within the context of the events contemplated
by the employment agreement or other agreement, as applicable), a Participant’s
(a) gross neglect of duties owed to the Company or its Affiliates, (b) knowing
commission of misfeasance or permission of nonfeasance of duties in any material
respect, or (c) commission of a felony.


1.9 “Change in Control” shall mean, with respect to the payment, exercise or
settlement of any Award:


(a)    Any Person (as defined below), within any 12 month period, becomes the
Beneficial Owner, directly or indirectly, of securities of the Company (not
including in the securities beneficially owned by such Person any securities
acquired directly from the Company or its Affiliates other than in connection
with the acquisition by the Company or its Affiliates of a business)
representing 30 percent or more of either the then outstanding Shares of common
stock of the Company or the combined voting power of the Company’s then
outstanding securities; or


(b)    The following individuals cease for any reason to constitute a majority
of the number of persons then serving on the Board (“Board Members”):
individuals who, on the date hereof, constitute the Board and any new Board
Member (other than a Board Member whose initial assumption of office is in
connection with an actual or threatened election contest, including, but not
limited to, a consent solicitation relating to the election of Board Members)
whose appointment or election by the Board or nomination for election by the
Company’s stockholders was approved by a

1



--------------------------------------------------------------------------------

Exhibit 10.1

vote of at least two-thirds of the Board Members then still in office who either
were Board Members on the date hereof or whose appointment, election or
nomination for election was previously so approved; or


(c)    The Company consummates any other transaction involving a merger or
consolidation with any other corporation or issues voting securities in
connection with the consummation of a merger or consolidation of the Company (or
any direct or indirect subsidiary of the Company) pursuant to applicable stock
exchange requirements, other than: (i) a merger or consolidation in which voting
securities of the Company outstanding immediately prior to such merger or
consolidation continue to represent (either by remaining outstanding or by being
converted into voting securities of the surviving entity or any parent thereof),
in combination with the ownership of any trustee or other fiduciary holding
securities under an employee benefit plan of the Company or any subsidiary of
the Company, at least 70 percent of the combined voting power of the voting
securities of the Company or such surviving entity or any parent thereof
outstanding immediately after such merger or consolidation; (ii) a merger or
consolidation effected to implement a recapitalization of the Company (or
similar transaction) in which no Person is or becomes the Beneficial Owner,
directly or indirectly, of securities of the Company (not including in the
securities Beneficially Owned by such Person any securities acquired directly
from the Company or its Subsidiaries other than in connection with the
acquisition by the Company or its Subsidiaries of a business) representing
30 percent or more of either the then outstanding shares of common stock of the
Company or the combined voting power of the Company’s then outstanding
securities, or (iii) any transaction or series of integrated transactions
immediately following which the record holders of the common Shares of the
Company immediately prior to such transaction or series of transactions continue
to have substantially the same proportionate ownership in an entity which owns
all or substantially all of the assets of the Company immediately following such
transaction or series of transactions; or


(d)    The Company liquidates, dissolves, or sells or disposes of all or
substantially all of the Company’s assets, other than a sale or disposition by
the Company of all or substantially all of the Company’s assets to an entity, at
least 70 percent of the combined voting power of the voting securities of which
are owned by stockholders in substantially the same proportions as their
ownership of the Company immediately prior to such sale.


Notwithstanding the foregoing, any event or transaction which would otherwise
constitute a Change in Control (a “Transaction”) shall not constitute a Change
in Control for purposes of this Plan if, with respect to a Participant, the
Participant participates as an equity investor in the acquiring entity or any of
its Affiliates (the “Acquiror”). For purposes of the preceding sentence, such
Participant shall not be deemed to have participated as an equity investor in
the Acquiror by virtue of: (x) obtaining Beneficial Ownership of any equity
interest in the Acquiror as a result of the grant to the Participant of an
incentive compensation award under one or more incentive plans of the Acquiror
(including, but not limited to, the conversion in connection with the
Transaction of incentive compensation awards of the Company into incentive
compensation awards of the Acquiror), on terms and conditions substantially
equivalent to those applicable to other executives of the Company immediately
prior to the Transaction, after taking into account normal differences
attributable to job responsibilities, title and similar matters; (y) obtaining
Beneficial Ownership of any equity interest in the Acquiror on terms and
conditions substantially equivalent to those obtained in the Transaction by all
other stockholders of the Company or (z) passive ownership of less than
3 percent of the stock of the Acquiror.


For purposes of this definition, “Person” has the meaning given in
Section 3(a)(9) of the Act, as modified and used in Sections 13(d) and 14(d)
thereof, and shall include “persons acting as a group” within the meaning of
Section 409A of the Code; provided, however, that except that the term will not
include (i) the Company or any Related Entity, (ii) a trustee or other fiduciary
holding securities under any employee benefit plan of the Company or any Related
Entity, (iii) an underwriter temporarily holding securities pursuant to an
offering of those securities, or (iv) a corporation owned, directly or
indirectly, by the stockholders of the Company in substantially the same
proportions as their ownership of stock of the Company.
 
1.10    “Code” shall mean the Internal Revenue Code of 1986, as amended from
time to time, or any successor thereto.


1.11    “Committee” shall mean:
    
(a)    in the case of Awards to Directors, the entire Board; and

2



--------------------------------------------------------------------------------

Exhibit 10.1

    
(b)    in the case of all other Awards, the Compensation Committee of the Board
(or a subcommittee thereof), which will be comprised of at least two directors,
each of whom is an “outside director,” within the meaning of Section 162(m) of
the Code and the Treasury Regulations promulgated thereunder, a “non-employee”
director within the meaning of Rule 16b-3 under the Act, and an “independent
director” under the rules of the exchange on which the Shares are listed.


1.12    “Company” shall mean A. Schulman, Inc., a Delaware corporation, and any
successor thereto.


1.13    “Consultant” shall mean any person who renders services to the Company
or any Affiliate other than an Employee or a Director.


1.14    “Covered Employee” shall mean a “covered employee” within the meaning of
Section 162(m) of the Code and the Treasury Regulations promulgated thereunder.


1.15    “Director” shall mean a person who, on an applicable grant date, (a) is
an elected member of the Board or of a Related Board (or has been appointed to
the Board or to a Related Board to fill an unexpired term and will continue to
serve at the expiration of that term only if elected by stockholders); and (b)
is not an Employee.


1.16    “Disability” shall mean:


(a)    with respect to the payment, exercise or settlement of any Award that is
(or becomes) subject to Section 409A of the Code (and for which no exception
applies): (i) the Participant is unable to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
that can be expected to result in death or can be expected to last for a
continuous period of not less than 12 months; (ii) the Participant is, by reason
of any medically determinable physical or mental impairment that can be expected
to result in death or can be expected to last for a continuous period of not
less than 12 months, receiving income replacement benefits for a period of not
less than three months under an accident and health plan covering Employees of
the Participant’s employer; or (iii) the Participant is determined to be totally
disabled by the Social Security Administration or Railroad Retirement Board; and


(b)    with respect to any other Award, “disability” as defined in
Section 22(e)(3) of the Code;


Disability will be determined by the Committee in good faith upon receipt of
sufficient medical advice from one or more individuals, selected by the
Committee, who are qualified to give professional medical advice.
1.17    “Employee” shall mean any person who is a common law employee of the
Company or any Affiliate. A person who is classified as other than a common-law
employee but who is subsequently reclassified as a common law employee of the
Company or any Affiliate for any reason and on any basis shall be treated as a
common law employee only from the date that reclassification occurs and shall
not retroactively be reclassified as an Employee for any purpose under the Plan.


1.18    “Fair Market Value” shall mean the value of one Share on any relevant
date, determined under the following rules:


(a)    If the Shares are traded on an exchange, the reported “closing price” on
the relevant date if it is a trading day, otherwise on the next trading day;


(b)    If the Shares are traded over-the-counter with no reported closing price,
the mean between the lowest bid and the highest asked prices on that quotation
system on the relevant date if it is a trading day, and if the relevant date is
not a trading day, then on the next trading day; or


(c)    If neither (a) nor (b) applies: (i) with respect to Options, Stock
Appreciation Rights and any Award that is subject to Section 409A of the Code,
the value as determined by the Committee through the reasonable application

3



--------------------------------------------------------------------------------

Exhibit 10.1

of a reasonable valuation method, taking into account all information material
to the value of the Company, within the meaning of Section 409A of the Code and
the Treasury Regulations promulgated thereunder; and (ii) with respect to all
other Awards, the fair market value as determined by the Committee in good
faith.


1.19    “Full Value Award” shall mean an Award that is settled by the issuance
of Shares, other than an Incentive Stock Option, a Nonqualified Stock Option or
a Stock Appreciation Right.


1.20    “Incentive Stock Option” shall mean an Option that is intended to
satisfy the requirements of Section 422 of the Code.


1.21    “Nonqualified Stock Option” shall mean an Option that is not intended to
be an Incentive Stock Option.


1.22    “Option” shall mean an option to purchase Shares which is granted
pursuant to Article V of the Plan. An Option may be either an Incentive Stock
Option or a Nonqualified Stock Option.


1.23    “Other Stock-Based Award” shall mean an Award granted pursuant to
Article IX of the Plan.


1.24    “Participant” shall mean an Employee, Director or Consultant who is
granted an Award under the Plan.


1.25    “Performance-Based Award” shall mean an Award granted pursuant to
Article XI of the Plan.


1.26    “Performance Criteria” shall mean (a) with respect to a Participant who
is or is likely to be a Covered Employee and for an Award that is intended to
constitute “qualified performance based compensation” within the meaning of
Section 162(m) of the Code, the performance criteria described in
Section 11.2(a) of the Plan, and (b) with respect to any other Participant, any
performance criteria determined by the Committee in its sole discretion.


1.27    “Plan” shall mean the A. Schulman, Inc. 2014 Equity Incentive Plan, as
set forth herein and as may be amended from time to time.


1.28    “Related Board” shall mean the board of directors of any incorporated
Affiliate or the governing body of any unincorporated Affiliate.
  
1.29    “Restricted Stock” shall mean an Award granted pursuant to Article VII
of the Plan under which a Participant is issued Shares which are subject to
specified restrictions on vesting and transferability.


1.30    “Restricted Stock Unit” shall mean an Award granted pursuant to Article
VIII of the Plan under which a Participant is issued a right to receive a
specified number of Shares or a cash payment equal to a specified number of
Shares, the settlement of which is subject to specified restrictions on vesting
and transferability.


1.31    “Retirement” shall mean, unless otherwise provided in the related Award
Agreement or in any employment agreement between the Participant and the Company
or any Affiliate or in any other agreement between the Participant and the
Company or any Affiliate (but only within the context of the events contemplated
by the employment agreement or other agreement, as applicable): (a) with respect
to Participants who are Employees, voluntary termination after age 60; and (b)
with respect to Participants who are Directors, voluntary termination of service
as a Director (i) after serving one full term as elected Director, and (ii)
being nominated for election to a second consecutive term.


1.32 “Shares” shall mean the common shares, par value $0.01 per share, of the
Company or any security of
the Company issued in satisfaction, exchange or in place of these shares.


1.33    “Stock Appreciation Right” shall mean an Award granted pursuant to
Article VI of the Plan under which a Participant is given the right to receive
the difference between the Fair Market Value of a Share on the date of grant and
the Fair Market Value of a Share on the date of exercise of the Award.



4



--------------------------------------------------------------------------------

Exhibit 10.1

1.34    “Subsidiary” shall mean with respect to an Incentive Stock Option, an
Affiliate that is also a “subsidiary corporation” as defined under
Section 424(f) of the Code.


1.35    “Treasury Regulations” shall mean the regulations issued by the United
States Department of the Treasury with respect to the relevant section of the
Code.


ARTICLE II
SHARES SUBJECT TO THE PLAN


2.1    Number of Shares Available for Awards. Subject to this Article II, the
aggregate number of Shares with respect to which Awards may be granted under the
Plan shall be 2,000,000, all of which may be granted with respect to Incentive
Stock Options. The Shares may consist, in whole or in part, of treasury Shares,
authorized but unissued Shares not reserved for any other purpose or Shares
purchased by the Company or an independent agent in either a private transaction
or in the open market. Subject to this Article II: (a) upon a grant of a Full
Value Award, the number of Shares available for issuance under the Plan shall be
reduced by 1.77 Shares for each Share subject to such Full Value Award, and any
Shares underlying such an Award that become available for future grant under the
Plan pursuant to Section 2.2 shall be added back to the Plan in an amount equal
to the number of Shares subject to the Award at the date of grant, and (b) upon
a grant of an Option or Stock Appreciation Right, the number of Shares available
for issuance under the Plan shall be reduced by an amount equal to the number of
Shares subject to such Award, and any Shares underlying such an Award that
become available for future grant under the Plan pursuant to Section 2.2 shall
be added back to the Plan in an amount equal to the number of Shares subject to
such an Award that become available for future grant under the Plan pursuant to
Section 2.2. Without limiting the foregoing, with respect to any Stock
Appreciation Right that is settled in Shares, the full number of Shares subject
to the Award shall count against the number of Shares available for Awards under
the Plan regardless of the number of Shares used to settle the Stock
Appreciation Right upon exercise.


2.2    Share Usage. In addition to the number of Shares provided for in
Section 2.1, the following Shares shall be available for Awards under the Plan
(a) Shares covered by an Award that expires or is forfeited, canceled,
surrendered or otherwise terminated without the issuance of such Shares,
(b) Shares covered by an Award that is settled only in cash, (c) Shares granted
through the assumption of, or in substitution for, outstanding awards granted by
a company to individuals who become Employees, Directors or Consultants as the
result of a merger, consolidation, acquisition or other corporate transaction
involving such company and the Company or any Affiliate, and (d) any Shares from
awards exercised for or settled in vested and nonforfeitable Shares that are
later returned to the Company pursuant to any compensation recoupment policy,
provision or agreement. Nothing in the foregoing shall be construed as
permitting any Shares surrendered upon exercise of an Award as payment of the
applicable exercise price or withheld to satisfy any applicable taxes to be
again available for Awards under the Plan.


2.3    Fiscal Year Limits. Notwithstanding any provision in the Plan to the
contrary (but subject to adjustment as provided in Section 2.4):


(a)    Options. The maximum number of Options granted under the Plan in any
fiscal year of the Company to any one Participant shall be for 250,000 Shares.


(b)    Stock Appreciation Rights. The maximum number of Stock Appreciation
Rights granted under the Plan in any fiscal year of the Company to any one
Participant shall be 250,000 with respect to Shares.


(c)    Performance-Based Awards. With respect to any one fiscal year of the
Company (i) the maximum amount that may be paid to any one Participant for
Performance-Based Awards payable in cash or property other than Shares shall be
$3,000,000; and (ii) the maximum number of Shares that may be paid to any one
Participant for Performance-Based Awards payable in Shares shall be 150,000
Shares. For purposes of applying these limits in the case of multi-year
performance periods, the amount of cash or property or number of Shares deemed
paid with respect to any one fiscal year of the Company is the total amount
payable or Shares earned for the performance period divided by the number of
fiscal years in the performance period.



5



--------------------------------------------------------------------------------

Exhibit 10.1

(d)    Awards to Non-Employee Directors. The maximum aggregate number of Shares
associated with any Award made under the Plan in any fiscal year of the Company
to any one Non-Employee Director shall be 10,000 Shares.


2.4    Adjustments.


(a)    Mandatory Adjustments. In the event of a nonreciprocal transaction
between the Company and its stockholders that causes the per-share value of the
Shares to change (including, without limitation, any stock dividend, stock
split, spin-off, rights offering, or large nonrecurring cash dividend), the
Committee shall make such adjustments to the Plan and Awards as it deems
necessary, in its sole discretion, to prevent dilution or enlargement of rights
immediately resulting from such transaction. Action by the Committee may
include: (i) adjustment of the number and kind of Shares that may be delivered
under the Plan; (ii) adjustment of the number and kind of Shares subject to
outstanding Awards; (iii) adjustment of the exercise price or base price of
outstanding Awards or the measure to be used to determine the amount of the
benefit payable on an Award; and (iv) any other adjustments that the Committee
determines to be equitable. Notwithstanding the foregoing, the Committee shall
not make any adjustments to outstanding Options or Stock Appreciation Rights
that would constitute a modification or substitution of the stock right under
Treasury Regulation Section 1.409A-1(b)(5)(v) that would be treated as the grant
of a new stock right or change in the form of payment for purposes of Code
Section 409A. Without limiting the foregoing, in the event of a subdivision of
the outstanding Shares (stock-split), a declaration of a dividend payable in
Shares, or a combination or consolidation of the outstanding Shares into a
lesser number of Shares, the authorization limits under Section 2.1 and 2.3
shall automatically be adjusted proportionately, and the Shares then subject to
each Award shall automatically, without the necessity for any additional action
by the Committee, be adjusted proportionately without any change in the
aggregate purchase price therefor.


(b)    Discretionary Adjustments. Upon the occurrence or in anticipation of any
corporate event or transaction involving the Company (including, without
limitation, any merger, reorganization, recapitalization, combination or
exchange of Shares, or any transaction described in paragraph (a) of this
Section 2.4), the Committee may, in its sole discretion, provide (i) that Awards
will be settled in cash rather than Shares, (ii) that Awards will become
immediately vested and non-forfeitable and exercisable (in whole or in part) and
will expire after a designated period of time to the extent not then exercised,
(iii) that Awards will be assumed by another party to a transaction or otherwise
be equitably converted or substituted in connection with such transaction, (iv)
that outstanding Awards may be settled by payment in cash or cash equivalents
equal to the excess of the Fair Market Value of the underlying Shares, as of a
specified date associated with the transaction, over the exercise or base price
of the Award, (v) that Performance Criteria and performance periods for
Performance-Based Awards will be modified, consistent with Code Section 162(m)
where applicable, or (vi) any combination of the foregoing. The Committee’s
determination need not be uniform and may be different for different
Participants whether or not such Participants are similarly situated. Any
adjustment pursuant to this paragraph (b) shall be subject to the provisions of
Section 14.


2.5    Full Value Awards. Notwithstanding anything in the Plan to the contrary,
the Committee may grant Full Value Awards covering up to ten percent (10%) of
the Shares available for issuance pursuant to Section 2.1 without regard to the
minimum vesting requirements of Sections 7.3(a), 8.3, and 9.1 of the Plan.
 
ARTICLE III
ADMINISTRATION


3.1    In General. The Plan shall be administered by the Committee. The
Committee shall have full power and authority to: (a) interpret the Plan and any
Award Agreement; (b) establish, amend and rescind any rules and regulations
relating to the Plan; (c) select Participants; (d) establish the terms and
conditions of any Award consistent with the terms and conditions of the Plan,
including the dates on which Awards may vest and be exercised, the acceleration
of any such dates and the expiration date of any Award; and (e) make any other
determinations that it deems necessary or desirable for the administration of
the Plan. The Committee may correct any defect, supply any omission or reconcile
any inconsistency in the Plan or in any Award Agreement in the manner and to the
extent the Committee deems necessary or desirable. Any decision of the Committee
in the interpretation and administration of the Plan shall be made in the
Committee’s sole and absolute discretion and shall be final, conclusive and
binding on all persons.

6



--------------------------------------------------------------------------------

Exhibit 10.1



3.2    Delegation of Duties. In its sole discretion, the Committee may delegate
any ministerial duties associated with the Plan to any person (including
Employees) it deems appropriate; provided, however, that the Committee may not
delegate (a) any duties that it is required to discharge to comply with Section
162(m) of the Code or any other applicable law, (b) its authority to grant
Awards to any Participant who is subject to Section 16 of the Act, or (c) its
authority under any equity award granting policy of the Company that may be in
effect from time to time.


ARTICLE IV
ELIGIBILITY


Any Employee, Director or Consultant selected by the Committee shall be eligible
to be a Participant in the Plan; provided, however, that Incentive Stock Options
shall only be granted to Employees who are employed by the Company or a
Subsidiary.


ARTICLE V
OPTIONS


5.1    Grant of Options. Subject to the terms and conditions of the Plan,
Options may be granted to Participants in such number, and upon such terms and
conditions, as shall be determined by the Committee in its sole discretion.


5.2    Award Agreement. Each Option shall be evidenced by an Award Agreement
that shall specify the exercise price, the term of the Option, the number of
Shares covered by the Option, the conditions upon which the Option shall become
vested and exercisable and such other terms and conditions as the Committee
shall determine and which are not inconsistent with the terms and conditions of
the Plan. The Award Agreement also shall specify whether the Option is intended
to be an Incentive Stock Option or a Nonqualified Stock Option.


5.3    Exercise Price. The exercise price per Share of an Option shall be
determined by the Committee at the time the Option is granted; provided,
however, that in no event shall the exercise price per Share of any Option be
less than one hundred percent (100%) of the Fair Market Value of a Share on the
date of grant.


5.4    Prohibition on Repricing. Except as otherwise provided in Section 2.4,
without the prior approval of the stockholders of the Company: (a) the exercise
price of an Option may not be reduced, directly or indirectly, (b) an Option may
not be cancelled in exchange for cash, other Awards, or Options or Stock
Appreciation Rights with an exercise or base price that is less than the
exercise price of the original Option, or otherwise, and (c) the Company may not
repurchase an Option for value (in cash, substitutions, cash buyouts, or
otherwise) from a Participant if the current Fair Market Value of the Shares
underlying the Option is lower than the exercise price per share of the Option.


5.5    Term. The term of an Option shall be determined by the Committee;
provided, however, that in no event shall the term of any Option exceed ten (10)
years from its date of grant.


5.6    Exercisability. Options shall become exercisable at such times and upon
such terms and conditions as shall be determined by the Committee. Such terms
and conditions may include, without limitation, the satisfaction of (a)
performance goals based on one or more Performance Criteria, or (b) time-based
vesting requirements.


5.7    Exercise of Options. Except as otherwise provided in the Plan or in a
related Award Agreement, an Option may be exercised for all or any portion of
the Shares for which it is then exercisable. An Option shall be exercised by the
delivery of a notice of exercise to the Company or its designee in a form
specified by the Committee which sets forth the number of Shares with respect to
which the Option is to be exercised and full payment of the exercise price for
such Shares. The exercise price of an Option may be paid (a) in cash or its
equivalent, (b) by tendering (either by actual delivery or attestation)
previously acquired Shares having an aggregate Fair Market Value at the time of
exercise equal to the aggregate exercise price; provided that such Shares had
been held for at least six months or such other period required to obtain
favorable accounting treatment and to comply with the requirements of Section 16
of the Act, (c) by a cashless exercise (including by withholding Shares
deliverable upon exercise and through a broker-assisted arrangement to the
extent permitted by applicable law); (d) by a combination of the methods
described in clauses (a),

7



--------------------------------------------------------------------------------

Exhibit 10.1

(b) and/or (c); or (e) though any other method approved by the Committee in its
sole discretion. As soon as practicable after receipt of the notification of
exercise and full payment of the exercise price, the Company shall cause the
appropriate number of Shares to be issued to the Participant.


5.8    Special Rules Applicable to Incentive Stock Options. Notwithstanding any
other provision in the Plan to the contrary:


(a)    The terms and conditions of Incentive Stock Options shall be subject to
and comply with the requirements of Section 422 of the Code.


(b)    The aggregate Fair Market Value of the Shares (determined as of the date
of grant) with respect to which Incentive Stock Options are exercisable for the
first time by any Participant during any calendar year (under all plans of the
Company and its Subsidiaries) may not be greater than $100,000 (or such other
amount specified in Section 422 of the Code), as calculated under Section 422 of
the Code.


(c)    No Incentive Stock Option shall be granted to any Participant who, at the
time the Incentive Stock Option is granted, owns stock possessing more than
ten percent of the total combined voting power of all classes of stock of the
Company or of any Subsidiary, unless: (i) the exercise price of such Incentive
Stock Option is at least 110 percent of the Fair Market Value of a Share on the
date the Incentive Stock Option is granted; and (ii) the date on which such
Incentive Stock Option will expire is not later than five years from the date
the Incentive Stock Option is granted.


ARTICLE VI
STOCK APPRECIATION RIGHTS


6.1    Grant of Stock Appreciation Rights. Subject to the terms and conditions
of the Plan, Stock Appreciation Rights may be granted to Participants in such
number, and upon such terms and conditions, as shall be determined by the
Committee in its sole discretion.


6.2    Award Agreement. Each Stock Appreciation Right shall be evidenced by an
Award Agreement that shall specify the exercise price, the term of the Stock
Appreciation Right, the number of Shares covered by the Stock Appreciation
Right, the conditions upon which the Stock Appreciation Right shall become
vested and exercisable and such other terms and conditions as the Committee
shall determine and which are not inconsistent with the terms and conditions of
the Plan.


6.3    Exercise Price. The exercise price per Share of a Stock Appreciation
Right shall be determined by the Committee at the time the Stock Appreciation
Right is granted; provided, however, that in no event shall the exercise price
per Share of any Stock Appreciation Right be less than 100 percent of the Fair
Market Value of a Share on the date of grant.


6.4    Prohibition on Repricing. Except as otherwise provided in Section 2.4,
without the prior approval of the stockholders of the Company: (a) the base
price of a Stock Appreciation Right may not be reduced, directly or indirectly,
(b) a Stock Appreciation Right may not be cancelled in exchange for cash, other
Awards, or Options or Stock Appreciation Rights with an exercise or base price
that is less than the base price of the original Stock Appreciation Right, and
(c) the Company may not repurchase a Stock Appreciation Right for value (in
cash, substitutions, cash buyouts, or otherwise) from a Participant if the
current Fair Market Value of the Shares underlying the Stock Appreciation Right
is lower than the base price per share of the Stock Appreciation Right.


6.5    Term. The term of a Stock Appreciation Right shall be determined by the
Committee; provided however, that in no event shall the term of any Stock
Appreciation Right exceed ten years from its date of grant.


6.6    Exercisability of Stock Appreciation Rights. A Stock Appreciation Right
shall become exercisable at such times and upon such terms and conditions as may
be determined by the Committee. Such terms and conditions may include, without
limitation, the satisfaction of (a) performance goals based on one or more
Performance Criteria, or (b) time-based vesting requirements.

8



--------------------------------------------------------------------------------

Exhibit 10.1



6.7    Exercise of Stock Appreciation Rights. Except as otherwise provided in
the Plan or in a related Award Agreement, a Stock Appreciation Right may be
exercised for all or any portion of the Shares for which it is then exercisable.
A Stock Appreciation Right shall be exercised by the delivery of a notice of
exercise to the Company or its designee in a form specified by the Committee
which sets forth the number of Shares with respect to which the Stock
Appreciation Right is to be exercised. Upon exercise, a Stock Appreciation Right
shall entitle a Participant to an amount equal to: (a) the excess of (i) the
Fair Market Value of a Share on the exercise date over (ii) the exercise price
per Share; multiplied by (b) the number of Shares with respect to which the
Stock Appreciation Right is exercised. A Stock Appreciation Right may be settled
in full Shares, cash or a combination thereof, as specified by the Committee in
the related Award Agreement.


ARTICLE VII
RESTRICTED STOCK


7.1    Grant of Restricted Stock. Subject to the terms and conditions of the
Plan, Shares of Restricted Stock may be granted to Participants in such number,
and upon such terms and conditions, as shall be determined by the Committee in
its sole discretion.


7.2    Award Agreement. Each Restricted Stock Award shall be evidenced by an
Award Agreement that shall specify the number of Shares of Restricted Stock, the
restricted period(s) applicable to the Shares of Restricted Stock, the
conditions upon which the restrictions on the Shares of Restricted Stock will
lapse and such other terms and conditions as the Committee shall determine and
which are not inconsistent with the terms and conditions of the Plan.


7.3    Terms, Conditions and Restrictions.


(a)    The Committee shall impose such other terms, conditions and/or
restrictions on any Shares of Restricted Stock as it may deem advisable,
including, without limitation, a requirement that the Participant pay a purchase
price for each Share of Restricted Stock, restrictions based on the achievement
of specific performance goals (which may be based on one or more of the
Performance Criteria), time-based restrictions or holding requirements or sale
restrictions placed on the Shares by the Company upon vesting of such Restricted
Stock. Notwithstanding the foregoing, subject to Section 2.5 and Article XIII of
the Plan or as described in the related Award Agreement in connection with a
Participant’s death, termination due to Disability and/or Retirement, no
condition on vesting of a Restricted Stock Award that is based upon achievement
of specified performance goals shall be based on performance over a period of
less than one year and no condition on vesting of a Restricted Stock Award that
is based upon continued employment or the passage of time shall provide for
vesting in full of the Restricted Stock Award more quickly than in pro rata
installments over three years from the date of grant of the Award.


(b)    To the extent deemed appropriate by the Committee, the Company may retain
the certificates representing Shares of Restricted Stock in the Company’s
possession until such time as all terms, conditions and/or restrictions
applicable to such Shares have been satisfied or lapse.


(c)    Unless otherwise provided in the related Award Agreement or required by
applicable law, the restrictions imposed on Shares of Restricted Stock shall
lapse upon the expiration or termination of the applicable restricted period and
the satisfaction of any other applicable terms and conditions.


7.4    Rights Associated with Restricted Stock during Restricted Period. During
any restricted period applicable to Shares of Restricted Stock:


(a)    Such Shares of Restricted Stock may not be sold, transferred, pledged,
assigned or otherwise alienated or hypothecated.


(b)    Unless otherwise provided in the related Award Agreement: (i) the
Participant shall be entitled to exercise full voting rights associated with
such Shares of Restricted Stock; and (ii) the Participant shall be entitled to
all dividends and other distributions paid with respect to such Shares of
Restricted Stock during the restricted period;

9



--------------------------------------------------------------------------------

Exhibit 10.1

provided, however, that receipt of any such dividends or other distributions
will be subject to the same terms and conditions as the Shares of Restricted
Stock with respect to which they are paid.


ARTICLE VIII
RESTRICTED STOCK UNITS


8.1    Grant of Restricted Stock Units. Subject to the terms and conditions of
the Plan, Participants may be granted Restricted Stock Units in such number, and
upon such terms and conditions, as shall be determined by the Committee in its
sole discretion.


8.2    Award Agreement. Each Award of Restricted Stock Units shall be evidenced
by an Award Agreement that shall specify the number of Shares underlying the
Award, the restricted period(s), the conditions upon which the restrictions on
the Restricted Stock Units will lapse, the time at and form in which the
Restricted Stock Units will be settled, and such other terms and conditions as
the Committee shall determine and which are not inconsistent with the terms and
conditions of the Plan.


8.3    Terms, Conditions and Restrictions. The Committee shall impose such other
terms, conditions and/or restrictions on any Award of Restricted Stock Units as
it may deem advisable, including, without limitation, restrictions based on the
achievement of specific performance goals (which may be based on one or more of
the Performance Criteria), time-based restrictions or holding requirements or
sale restrictions placed on the Shares by the Company upon vesting of such
Restricted Stock. Notwithstanding the foregoing, subject to Section 2.5 and
Article XIII of the Plan or as described in the related Award Agreement in
connection with a Participant’s death, termination due to Disability and/or
Retirement, no condition on vesting of an Award of Restricted Stock Units that
is based upon achievement of specified performance goals shall be based on
performance over a period of less than one year and no condition on vesting of
an Award of Restricted Stock Units that is based upon continued employment or
the passage of time shall provide for vesting in full of the Restricted Stock
Units more quickly than in pro rata installments over three years from the date
of grant of the Award.


8.4    Form of Settlement. An Award of Restricted Stock Units may be settled in
full Shares, cash or a combination thereof, as specified by the Committee in the
related Award Agreement.


8.5    Dividend Equivalents. Awards of Restricted Stock Units may provide the
Participant with dividend equivalents, as determined by the Committee in its
sole discretion and set forth in the related Award Agreement. In no event will a
Participant have any voting rights with respect to the Shares underlying the
Restricted Stock Units.


ARTICLE IX
OTHER STOCK-BASED AWARDS


9.1    Grant of Other Stock-Based Awards. Subject to the terms and conditions of
the Plan, Other Stock-Based Awards may be granted to Participants in such
number, and upon such terms and conditions, as shall be determined by the
Committee in its sole discretion. Other Stock-Based Awards are Awards that are
valued in whole or in part by reference to, or otherwise based on the Fair
Market Value of, the Shares, and shall be in such form as the Committee shall
determine, including without limitation, (a) unrestricted Shares, whole or
otherwise, or (b) performance-based restricted stock units that are settled in
Shares and/or cash. Notwithstanding the foregoing, subject to Section 2.5 and
Article XIII of the Plan or as described in the related Award Agreement in
connection with a Participant’s death, termination due to Disability and/or
Retirement, no condition on vesting of an Other Stock-Based Award that is based
upon achievement of specified performance goals shall be based on performance
over a period of less than one year and no condition on vesting of an Other
Stock-Based Award that is based upon continued employment or the passage of time
shall provide for vesting in full of the Other Stock-Based Award more quickly
than in pro rata installments over three years from the date of grant of the
Award.


9.2    Award Agreement. Each Other Stock-Based Award shall be evidenced by an
Award Agreement that shall specify the terms and conditions upon which the Other
Stock-Based Award shall become vested, if applicable, the time

10



--------------------------------------------------------------------------------

Exhibit 10.1

and method of settlement, the form of settlement and such other terms and
conditions as the Committee shall determine and which are not inconsistent with
the terms and conditions of the Plan.


9.3    Form of Settlement. An Other Stock-Based Award may be settled in full
Shares, cash or a combination thereof, as specified by the Committee in the
related Award Agreement.


9.4    Dividend Equivalents. Awards of Other Stock-Based Awards may provide the
Participant with dividend equivalents, as determined by the Committee in its
sole discretion and set forth in the related Award Agreement. Nothing in the
foregoing shall be construed as permitted dividend equivalents to be provided
with respect to any unearned Performance Award.


ARTICLE X
CASH-BASED AWARDS


Subject to the terms and conditions of the Plan, Cash-Based Awards may be
granted to Participants in such amounts and upon such other terms and conditions
as shall be determined by the Committee in its sole discretion. Each Cash-Based
Award shall be evidenced by an Award Agreement that shall specify the payment
amount or payment range, the time and method of settlement and the other terms
and conditions, as applicable, of such Award which may include, without
limitation, performance objectives and that the Cash-Based Award is a
Performance-Based Award under Article XI.


ARTICLE XI
PERFORMANCE-BASED AWARDS


11.1    In General. Notwithstanding anything in the Plan to the contrary,
Cash-Based Awards, Shares of Restricted Stock and Other Stock-Based Awards may
be granted in a manner which is deductible by the Company under Section 162(m)
of the Code as Performance-Based Awards. As determined by the Committee in its
sole discretion, the grant, vesting, exercisability and/or settlement of any
Performance-Based Award shall be conditioned on the attainment of performance
goals based upon one or more Performance Criteria during a performance period
established by the Committee. Any such Performance-Based Award must meet the
requirements of this Article XI.


11.2    Performance Criteria.


(a)    For purposes of the Plan, the “Performance Criteria” for Participants who
are or are likely to be Covered Employees may be based upon or derived from any
of the following:


(i)
Net earnings;

(ii)
Earnings per Share;

(iii)
Net sales;

(iv)
Net income (before and after taxes);

(v)
Net income;

(vi)
Net operating profit;

(vii)
Return measures (including return on assets, capital, equity or sales);

(viii)
Cash flow (including operating cash flow and free cash flow);

(ix)
Cash flow return on capital;

(x)
Earnings before and after taxes, interest, depreciation and/or amortization;

(xi)
Gross or operating margins;

(xii)
Productivity ratios;


11



--------------------------------------------------------------------------------

Exhibit 10.1

(xiii)
Share price (including total stockholder return);

(xiv)
Expense targets; and

(xv)
Margins.

(b)    Performance Criteria may relate to the individual Participant, the
Company, the Company and one or more Affiliate or one or more of their
respective divisions or business units, or any combination of the foregoing, and
may be applied on an absolute basis and/or be relative to one or more peer group
companies or indices, or any combination thereof, in each case, as determined by
the Committee in its sole discretion.


11.3    Establishment of Performance Goals. With respect to Performance-Based
Awards for Participants who are or are likely to be Covered Employees, the
Committee shall establish (a) the applicable performance goals and performance
period, (b) the formula for computing the Performance-Based Award and (c) such
other terms and conditions applicable to the Performance-Based Award in writing
while the outcome of the applicable performance period is substantially
uncertain, but in no event later than the earlier of: (i) 90 days after the
beginning of the applicable performance period; or (ii) the expiration of 25
percent of the applicable performance period.


11.4    Certification of Performance. With respect to Performance-Based Awards
for Participants who are or are likely to be Covered Employees and that are
intended to constitute “qualified performance based compensation” within the
meaning of Section 162(m) of the Code, the Committee shall certify in writing
whether the applicable performance goals and other material terms imposed on
such Performance-Based Awards have been satisfied, and, if they have, ascertain
the amount of the applicable Performance-Based Award. No such Performance-Based
Award shall be granted, vested, exercisable and/or settled, as the case may be,
until the Committee makes this certification.


11.5    Modifying Performance-Based Awards. To the extent consistent with
Section 162(m) of the Code, performance goals relating to such Performance-Based
Awards may be calculated without regard to extraordinary items or adjusted, as
the Committee deems equitable, in recognition of unusual or non-recurring events
affecting the Company and/or its Affiliates or changes in applicable tax laws or
accounting principles.


11.6    Negative Discretion. In the Committee’s sole discretion, the amount of a
Performance-Based Award actually paid to a Participant may be less than the
amount otherwise payable based on the satisfaction of the performance goals and
other materials terms of the Performance-Based Award.


ARTICLE XII
TERMINATION OF EMPLOYMENT OR SERVICE


With respect to each Award granted under the Plan, the Committee shall, subject
to the terms and conditions of the Plan, determine the extent to which the Award
shall vest and the extent to which the Participant shall have the right to
exercise and/or receive settlement of the Award on or following the
Participant’s termination of employment or services with the Company and/or an
Affiliate. Such provisions shall be determined in the sole discretion of the
Committee at any time prior to or after such termination, shall be included in
the related Award Agreement or an amendment thereto, need not be uniform among
all Awards granted under the Plan and may reflect distinctions based on the
reasons for termination.


Subject to Sections 7.3(a), 8.3 and 9.1, or as otherwise provided in the Plan,
the vesting conditions of an Award may only be accelerated upon the death,
termination due to Disability, Retirement or involuntary termination without
Cause of the Participant. Notwithstanding the foregoing, in no event shall any
Performance-Based Award granted to a Covered Employee that is intended to
constitute “qualified performance-based compensation” under Section 162(m) of
the Code, be settled or become exercisable in full, upon the termination of
employment of the Covered Employee without regard to the satisfaction of the
related Performance Criteria.



12



--------------------------------------------------------------------------------

Exhibit 10.1



ARTICLE XIII
CHANGE IN CONTROL


13.1    Exercise and Settlement.    Except as otherwise provided in the related
Award Agreement, upon the occurrence of a Change in Control: (a) unless
outstanding Awards are effectively assumed by the surviving or acquiring entity
or otherwise remain outstanding, (i) all of the Participant’s Awards will be
fully vested; (ii) all performance objectives relating to a Participant’s Awards
will be deemed to have been satisfied (and, if the performance objectives
required that performance be attained at a “target” level, the performance
objectives will be deemed to have been satisfied at that “target” level) as of
the date of such Change in Control; (iii) all Options and Stock Appreciation
Rights will be fully exercisable; and (iv) all Awards other than Options and
Stock Appreciation Rights will be paid or settled, as the case may be, within 60
days following the date of such Change in Control; and (b) if an Award is
effectively so assumed or remains outstanding and the Participant’s employment
is terminated by the surviving or acquiring entity without Cause within 12
months after the consummation of such Change in Control transaction, such Award
will be treated in the manner described in subparagraphs (i) through (iv) of
paragraph (a) of this Section 13.1 upon such termination of employment. Any
action relating to an Award that is subject to Section 409A of the Code shall be
consistent with the requirements thereof.


13.2.     Effect of Section 280G of the Code. Unless specified otherwise in the
associated Award Agreement or in another written agreement between the
Participant and the Company or any Affiliate, if the Company concludes that any
payment or benefit due to a Participant under the Plan, when combined with any
other payment or benefit due to the Participant from the Company or any other
entity (collectively, the “Payor”), would be considered a “parachute payment”
within the meaning of Section 280G of the Code, the Payor will reduce the
payments and benefits due to the Participant under the Plan to $1.00 less than
the amount that would otherwise be considered a “parachute payment” within the
meaning of Section 280G of the Code. Any reduction pursuant to this Section 13.2
shall be made in accordance with Section 409A of the Code and the Treasury
Regulations promulgated thereunder.


ARTICLE XIV
AMENDMENT OR TERMINATION OF THE PLAN


14.1    In General. The Board or the Committee may amend or terminate the Plan
at any time; provided, however, that no amendment or termination shall be made
without the approval of the Company’s stockholders to the extent that (a) the
amendment materially increases the benefits accruing to Participants under the
Plan, (b) the amendment materially increases the aggregate number of Shares
authorized for grant under the Plan (excluding an increase in the number of
Shares that may be issued under the Plan as a result of Section 2.4), (c) the
amendment materially modifies the requirements as to eligibility for
participation in the Plan, or (d) such approval is required by any law,
regulation or stock exchange rule.


14.2    Awards Previously Made. At any time and from time to time, the Committee
may amend, modify or terminate any outstanding Award without approval of the
Participant; provided, however:


(a)    Subject to the terms of the applicable Award Agreement, such amendment,
modification or termination shall not, without the Participant’s consent, reduce
or diminish the value of such Award determined as if the Award had been
exercised, vested, cashed in or otherwise settled on the date of such amendment
or termination (with the per-share value of an Option or Stock Appreciation
Right for this purpose being calculated as the excess, if any, of the Fair
Market Value as of the date of such amendment or termination over the exercise
or base price of such Award);


(b)    The original term of an Option or Stock Appreciation Right may not be
extended without the prior approval of the stockholders of the Company;


(c)    Except as otherwise provided in Section 2.4, the exercise price of an
Option or base price of a Stock Appreciation Right may not be reduced, directly
or indirectly, without the prior approval of the stockholders of the Company;
and



13



--------------------------------------------------------------------------------

Exhibit 10.1

(d)    No termination, amendment, or modification of the Plan shall adversely
affect any Award previously made under the Plan, without the written consent of
the Participant affected thereby. An outstanding Award shall not be deemed to be
“adversely affected” by a Plan amendment if such amendment would not reduce or
diminish the value of such Award determined as if the Award had been exercised,
vested, cashed in or otherwise settled on the date of such amendment (with the
per-share value of an Option or Stock Appreciation Right for this purpose being
calculated as the excess, if any, of the Fair Market Value as of the date of
such amendment over the exercise or base price of such Award).


14.3    Compliance Amendments. Notwithstanding anything in the Plan or in any
Award Agreement to the contrary, the Board or the Committee may amend the Plan
or an Award Agreement, to take effect retroactively or otherwise, as deemed
necessary or advisable for the purpose of conforming the Plan or Award Agreement
to any present or future law relating to plans of this or similar nature
(including, but not limited to, Code Section 409A), and to the administrative
regulations and rulings promulgated thereunder. By accepting an Award under this
Plan, a Participant agrees to any amendment made pursuant to this Section 14.3
to any Award made under the Plan without further consideration or action.


14.4    Correction of Errors. Notwithstanding anything in any Award Agreement to
the contrary, the Committee may amend an Award Agreement to take effect
retroactively or otherwise, as deemed necessary or advisable for the purpose of
correcting errors occurring in connection with the grant or documentation of an
Award, including rescinding an Award erroneously granted, including, but not
limited to, an Award erroneously granted to an individual who does not qualify
as a Participant on the date of grant. By accepting an Award under this Plan, a
Participant agrees to any amendment made pursuant to this Section 14.4 to any
Award made under the Plan without further consideration or action.


ARTICLE XV
TRANSFERABILITY


15.1    Except as described in Section 15.2 or as provided in a related Award
Agreement, an Award may not be sold, transferred, pledged, assigned or otherwise
alienated or hypothecated, except by will or the laws of descent and
distribution and, during a Participant’s lifetime, may be exercised only by the
Participant or the Participant’s guardian or legal representative.
Notwithstanding any provision contained in this Article XV, no Award may be
transferred by a Participant for value or consideration.


15.2    Unless otherwise specifically designated by the Participant in writing,
a Participant’s beneficiary under the Plan shall be the Participant’s spouse or,
if no spouse survives the Participant, the Participant’s estate.


ARTICLE XVI
MISCELLANEOUS


16.1    No Right to Continued Service or to Awards. The granting of an Award
under the Plan shall impose no obligation on the Company or any Affiliate to
continue the employment or services of a Participant or interfere with or limit
the right of the Company or any Affiliate to terminate the services of any
Employee, Director or Consultant at any time. In addition, no Employee, Director
or Consultant shall have any right to be granted any Award, and there is no
obligation for uniformity of treatment of Participants. The terms and conditions
of Awards and the Committee’s interpretations and determinations with respect
thereto need not be the same with respect to each Participant.


16.2    Tax Withholding.


(a)    The Company or an Affiliate, as applicable, shall have the power and the
right to deduct, withhold or collect any amount required by law or regulation to
be withheld with respect to any taxable event arising with respect to an Award
granted under the Plan. This amount may, as determined by the Committee in its
sole discretion, be: (i) withheld from other amounts due to the Participant;
(ii) withheld from the value of any Award being settled or any Shares being
transferred in connection with the exercise or settlement of an Award;
(iii) withheld from the vested portion of any Award (including the Shares
transferable thereunder), whether or not being exercised or settled at the time
the taxable event arises; or (iv) collected directly from the Participant.

14



--------------------------------------------------------------------------------

Exhibit 10.1



(b)    Subject to the approval of the Committee, a Participant may elect to
satisfy the withholding requirement, in whole or in part, by having the Company
or an Affiliate, as applicable, withhold Shares having a Fair Market Value on
the date the tax is to be determined equal to the minimum statutory total tax
that could be imposed on the transaction; provided that such Shares would
otherwise be distributable to the Participant at the time of the withholding and
if such Shares are not otherwise distributable at the time of the withholding,
provided that the Participant has a vested right to distribution of such Shares
at such time. All such elections shall be irrevocable and made in writing and
shall be subject to any terms and conditions that the Committee, in its sole
discretion, deems appropriate.


16.3    Requirements of Law. The grant of Awards and the issuance of Shares
shall be subject to all applicable laws, rules and regulations (including
applicable federal and state securities laws) and to all required approvals of
any governmental agencies or national securities exchange, market or other
quotation system. Without limiting the foregoing, the Company shall have no
obligation to issue Shares under the Plan prior to (a) receipt of any approvals
from any governmental agencies or national securities exchange, market or
quotation system that the Committee deems necessary and (b) completion of
registration or other qualification of the Shares under any applicable federal
or state law or ruling of any governmental agency that the Committee deems
necessary.


16.4    Legends. Certificates for Shares delivered under the Plan may be subject
to such stock transfer orders and other restrictions that the Committee deems
advisable under the rules, regulations and other requirements of the Securities
and Exchange Commission, any stock exchange or other recognized market or
quotation system upon which the Shares are then listed or traded, or any other
applicable federal or state securities law. The Committee may cause a legend or
legends to be placed on any certificates issued under the Plan to make
appropriate reference to restrictions within the scope of this Section 16.4.


16.5    Uncertificated Shares. To the extent that the Plan provides for the
issuance of certificates to reflect the transfer of Shares, the transfer of
Shares may be effected on a noncertificated basis, to the extent not prohibited
by applicable law or the applicable rules of any stock exchange.


16.6    Governing Law. The Plan and all Award Agreements shall be governed by
and construed in accordance with the laws of (other than laws governing
conflicts of laws) the State of Ohio, except to the extent that the laws of the
state in which the Company is incorporated are mandatorily applicable.


16.7    No Impact on Benefits. Awards are not compensation for purposes of
calculating a Participant’s rights under any employee benefit plan that does not
specifically require the inclusion of Awards in calculating benefits.


16.8    Rights as a Stockholder. Except as otherwise provided in the Plan or in
a related Award Agreement, a Participant shall have none of the rights of a
stockholder with respect to Shares covered by an Award unless and until the
Participant becomes the record holder of such Shares.


16.9    Successors and Assigns. The Plan shall be binding on all successors and
assigns of the Company and each Participant, including without limitation, the
estate of such Participant and the executor, administrator or trustee of such
estate, or any receiver or trustee in bankruptcy or representative of the
Participant’s creditors.


16.10    Section 409A of the Code.


(a)     Awards granted pursuant to the Plan that are subject to Section 409A of
the Code, or that are subject to Section 409A but for which an exception from
Section 409A of the Code applies, are intended to comply with or be exempt from
Section 409A of the Code and the Treasury Regulations promulgated thereunder,
and the Plan shall be interpreted, administered and operated accordingly.


(b)     If a Participant is determined to be a “specified employee” (within the
meaning of Section 409A of the Code and as determined under the Company’s policy
for determining specified employees), the Participant shall not be entitled to
payment or to distribution of any portion of an Award that is subject to Section
409A of the Code (and for which no exception applies) and is payable or
distributable on account of the Participant’s “separation from

15



--------------------------------------------------------------------------------

Exhibit 10.1

service” (within the meaning of Section 409A of the Code) until the expiration
of six months from the date of such separation from service (or, if earlier, the
Participant’s death). Such Award, or portion thereof, shall be paid or
distributed on the first business day of the seventh month following such
separation from service.


(c)    Nothing in the Plan shall be construed as an entitlement to or guarantee
of any particular tax treatment to a Participant, and none of the Company, its
Affiliates, the Board or the Committee shall have any liability with respect to
any failure to comply with the requirements of Section 409A of the Code.


16.11    Foreign Employees. Without amending the Plan, the Committee may grant
Awards to Participants who are foreign nationals on such terms and conditions
different from those specified in the Plan as may in the judgment of the
Committee be necessary or desirable to foster and promote achievement of the
purposes of the Plan, and, in furtherance of such purposes, the Committee may
make such modifications, amendments, procedures, and the like as may be
necessary or advisable to comply with provisions of laws of other countries in
which the Company or its Subsidiaries operate or have employees


16.12    Savings Clause. In the event that any provision of the Plan shall be
held illegal or invalid for any reason, the illegality or invalidity shall not
affect the remaining provisions of the Plan, and the Plan shall be construed and
enforced as if the illegal or invalid provision had not been included.


ARTICLE XVII
EFFECTIVE DATE AND TERM OF THE PLAN
This Plan shall be effective upon its approval by the stockholders. No Incentive
Stock Options shall be granted under the Plan after October 16, 2024, and no
other Awards shall be granted under the Plan after the tenth anniversary of the
effective date of the Plan or, if earlier, the date the Plan is terminated.
Notwithstanding the foregoing, the termination of the Plan shall not preclude
the Company from complying with the terms of Awards outstanding on the date the
Plan terminates.
  



16

